DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is responsive to the amendment filed on October 3, 2022. Claims 22 and 24-26 are pending. The 112(a) written description and 112(b) indefinite rejections are withdrawn due to the amendment, however the new limitation added to claim 22 raises other written description and indefiniteness issues.

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. Applicant argues that none of the cited prior art references disclose a constant clearance through 25% of a full range of stator travel (page 5). However, Caubet (US Patent 6,602,049) discloses a constant clearance region (Fig. 2, Table in Col. 3) that extends through 25% of a full range of stator travel. Furthermore, Vasiljevic (DE 1,300,194 B) discloses flat shroud surfaces with perpendicular axis which results in a constant clearance (Fig. 2, see “constant” page 2, lines 6, 22-30 of translation provided on December 14, 2015). Additionally, Jahns (US 2007/0160463) discloses a varying elevation such that clearance is constant through at least twenty-five percent of a full range of stator travel (pars. 16, 18, 42 and 43, Figs. 5-6). Accordingly, the limitation does not appear to be allowable over the cited prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “the clearance… is constant through at least twenty-five percent of a full range of stator travel”. The specification does not support the lower limit 25% with specific examples about this particular endpoint, and/or does not support the open range which includes percentages not shown in Fig. 9 such as 50% (see MPEP 2163.05 III). Note applicant cited to paragraphs 29, and 35 and Fig. 9, however there is not support for the limitation. Additionally, the other portions of the specification do not support this range. Accordingly, the lack of support for the recited range raise doubt as to possession of the claimed invention at the time of filing. 
Claims 24-26 fail to comply with the written description based on their dependency on claim 22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "a surface" in line 16, however claim 22 already establishes an “annular boundary surface” for each shroud in lines 6-7 which includes a plurality of projections located adjacent the overhang portion of each of said vane airfoils. Accordingly, it is unclear whether “a surface having a varying elevation” is referencing the “annular boundary surface” as previously established, or whether the claim is requiring another surface. Note that the arrangement of the annular boundary surface including projections adjacent to the overhang portion appears to be overlapping in structure with a surface having a clearance with a lower edge of a variable vane. Accordingly, it is unclear whether “a surface” is the same element as “the annular boundary surface”, and whether “a surface” incorporates limitations from the previous established surface, or whether “a surface” is a different element that overlaps in scope. Furthermore, it is unclear whether the varying elevations pertains to previously recited “a plurality of projections” or whether this is limiting only the surface and does not pertain to “the plurality of projections”.
	Claim 22 further recites “at least one of the inner and outer shrouds including:… clearance between a lower edge of a variable vane and the surface”. It appears that the outer shroud would have a clearance with an upper edge of a variable vane. Accordingly, it is unclear how a lower edge of a variable vane defines a clearance with a surface of the outer shroud.
	Claim 22 further recites “a lower edge” in line 16, “a variable vane” in lines 16-17, and “stator travel” in line 18. Note that the claim already establishes corresponding structures (see overhang portion, a plurality of radially extending variable vanes, and pivot arc), however the claim does not use proper antecedent basis and/or consistent terminology to reference elements raising indefiniteness issues. It is unclear whether “a lower edge” in line 16, “a variable vane” in lines 16-17, and “stator travel” in line 18 are same elements as recited previously and incorporate the limitations associated with those terms, or whether these elements are different and unrelated to the previous established elements.
	Claim 24 further recites “the projections comprise a curved surface”, however it is unclear whether “a curved surface” is related to the other surfaces established in claim 22 and/or varying elevation in claim 22. Accordingly, it is unclear whether this limitation further limits those other structures, or whether the curved surface is additional element not related to those elements previously established.
	Claims 24-26 are further indefinite based on their dependency on claims 22 and/or 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22 and 24-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Caubet (US Patent 6,602,049).
In regards to claim 22, Caubet discloses a variable vane system for a compressor (Col. 2, line 21, Figs. 1-3) of a gas turbine engine (see “turbojet”, “turboprop”), the variable vane system comprising: 
a plurality of radially extending variable vanes (36), each pivotable through a vane pivot arc about a respective span-wise vane axis (Table, Col. 3) and having a vane airfoil with an overhang portion (42) disposed at a trailing edge thereof (Fig. 2); and 
inner and outer shrouds (34, unlabeled, Figs. 1-3) radially spaced apart and each having a gas path facing annular boundary surface defining therebetween an annular gas path through which the variable vanes extend (Fig. 3), and the outer shroud including: 
a plurality of projections (in between 40) protruding from the annular boundary surface into the annular gas path (Fig. 2), each of the projections being at least partially circumferentially disposed between two of said variable vanes and located adjacent the overhang portion of each of said vane airfoils (Figs. 2-3), the projections being circumferentially offset from the variable vanes (Fig. 3), and; 
a surface having a varying elevation (Fig. 3) such that clearance between a lower edge (see 42 which is lower than the surface) of a variable vane (36) and the surface is constant through at least twenty-five percent of a full range of stator travel (Table, Col. 3).
In regards to claim 24, Caubet discloses the projections comprise a curved surface (Fig. 2).
In regards to claim 25, Caubet discloses the curved surface comprises a wavy surface (Fig. 2).
In regards to claim 26, Caubet discloses the wavy surface at least approximates a curvature defined by rotation of the overhang portion of the variable vanes when pivoted through the vane pivot arcs (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is/are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahns (US 2007/0160463) in view of Vasiljevic (DE 1,300,194 B, provided with translation on 12/14/2015).
In regards to claim 22, Jahns discloses a variable vane system (Fig. 1) for a compressor of a gas turbine engine (par. 3), the variable vane system comprising: 
a plurality of radially extending variable vanes (2), each pivotable through a vane pivot arc about a respective span-wise vane axis and having a vane airfoil with an overhang portion disposed at a trailing edge thereof (see Fig. 1 at 8); and 
inner and outer shroud (1, 3) spaced apart and each having a gas path facing annular boundary surface defining therebetween an annular gas path through which the variable vanes extend (see Fig. 1C), and at least one of the inner and outer shrouds including:
a surface having a varying elevation such that clearance (8, Fig. 1) between a lower edge of a variable vane and the surface is constant through at least twenty-five percent of a full range of stator travel (par. 42). 
Jahns does not disclose at least one of the inner and outer shrouds including:
a plurality of projections protruding from the annular boundary surface into the annular gas path, each of the projections being at least partially circumferentially disposed between two of said variable vanes and located adjacent the overhang portion of each of said vane airfoils, the projections being circumferentially offset from the variable vanes.
Vasiljevic discloses an inner shroud (on 3) including a plurality of projections (formed by corners of 3) protruding from the annular boundary surface into the annular gas path (Fig. 2 relative to a circular contour), each of the projections being at least partially circumferentially disposed between two of said variable vanes and located adjacent an overhang portion of each of said vane airfoils (Figs. 1, 2), the projections being circumferentially offset from the variable vanes (Fig. 2). Note, as far “a surface” and “clearance” limits the plurality of projections, Vasiljevic further discloses a surface having varying elevation (polygon shape with corners, Fig. 2) such that clearance between a lower edge of a variable vane is constant through at least twenty-five percent of a full range of stator travel (Fig. 2, see “constant” page 2, lines 6, 22-30 of translation).
Jahns discloses a variable vane system with a matched contouring on the shrouds to reduce the gap of the vane edges with the shroud, however does not disclose projections protruding from the annular boundary surface into the annular gas path. Vasilijec, which is analogous art, discloses a variable vane system with an inner shroud with projections formed from the polygonal shape of the inner shroud, as an alternative to a spherical or curved configuration, which minimizes the air gap and reduce losses associated with the gaps in between the vanes and the casing (see pages 1-2 of translation). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the variable vane system of Jahns by providing a plurality of projections on the inner shroud with the plurality of projections protruding from the annular boundary surface into the annular gas path, each of the projections being at least partially circumferentially disposed between two of said variable vanes and located adjacent the overhang portion of each of said vane airfoils, the projections being circumferentially offset from the variable vanes such that clearance between a lower edge of a variable vane is constant through at least twenty-five percent of a full range of stator travel, as taught by Vasilijec, to minimize the air gap and to reduce losses associated with the gaps in between the vanes and the casing (see pages 1-2 of translation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
10/13/2022



/Christopher Verdier/Primary Examiner, Art Unit 3745